       Case 5:21-mc-80171-VKD Document 11 Filed 07/21/21 Page 1 of 3




     LTL ATTORNEYS LLP
 1   Prashanth Chennakesavan (Bar No. 284022)
 2   Prashanth.chennakesavan@ltlattorneys.com
     Dat T. Nguyen (Bar No. 280755)
 3   dat.nguyen@ltlattorneys.com
     300 S. Grand Avenue, 14th Floor
 4   Los Angeles, CA 90071
     Tel: (213) 612-8900
 5   Fax: (213) 612-3773
 6   Attorneys for Movant KAIFI LLC
 7
               IN THE UNITED STATES DISTRICT COURT FOR THE
 8
 9                      NORTHERN DISTRICT OF CALIFORNIA
10                              (SAN JOSE DIVISION)
11
12   KAIFI LLC,                          Case No. 21-mc-80171-VKD
13
                  Movant,              MOVANT KAIFI’S ADMINISTRATIVE
14                                     MOTION FOR LEAVE TO FILE UNDER
15        v.                           SEAL

16   APPLE INC.,
17
                  Respondent.
18
19
20
21
22
23
24
25
26
27
28
                                         1
         Case 5:21-mc-80171-VKD Document 11 Filed 07/21/21 Page 2 of 3




 1                ADMINISTRATIVE MOTION TO FILE UNDER SEAL
 2         Pursuant to Local Rule 79-5(d) and this Court’s Order (ECF No. 9), Movant
 3   KAIFI LLC (KAIFI) by and through its attorneys, will and hereby does, submit this
 4   application for an order permitting KAIFI to file under seal confidential portions of its
 5   Memorandum of Points and Authorities in Support of its Motion to Compel Compliance
 6   of Subpoena against Apple Inc., the supporting declaration of Dat Nguyen, and Exhibits
 7   A, C, and E thereto.
 8         Defendants in the underlying action, T-Mobile US, Inc. and T-Mobile USA, Inc.
 9   (collectively, T-Mobile), have designated portions of the foregoing documents, or
10   materials cited therein, as confidential under the Protective Order entered in the
11   underlying action.
12         KAIFI does not seek to seal any portion of these documents. T-Mobile has filed
13   a declaration in support of sealing portions of the Motion and Nguyen declaration, and
14   Exhibits A and C in their entirety. ECF No. 10. Although Apple has not filed a
15   declaration in support of sealing, out of an abundance of caution, KAIFI also submits
16   Exhibit E under seal because Apple may maintain a claim of confidentiality. KAIFI
17   expects that Apple will file a declaration as required by L.R. 79 in support of sealing if
18   it wishes to maintain Exhibit E under seal.
19
20    DATED: July 21, 2021               Respectfully submitted,

21                                       /s/ Prashanth Chennakesavan
22                                       Prashanth Chennakesavan (Bar No. 284022)
                                         prashanth.chennakesavan@ltlattorneys.com
23                                       Dat Nguyen (Bar No. 280755)
24                                       dat.nguyen@ltlattorneys.com
                                         300 S. Grand Ave., 14th Fl.
25                                       Los Angeles, California 90071
26                                       Telephone: (213) 612-8900
                                         Facsimile: (213) 612-3773
27
28                                       Attorneys for KAIFI LLC

                                                   2
     Case 5:21-mc-80171-VKD Document 11 Filed 07/21/21 Page 3 of 3




 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                       3
